             Case 1:20-cv-11976 Document 2 Filed 11/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 1:20-cv-11976


 BETH DONOVAN,
      Plaintiff,

                       v.

 CITY OF BOSSTON,
      Defendant.


                                 NOTICE OF REMOVAL
                              (PURSUANT TO 28 U.S.C. § 1441)

        The Defendant City of Boston (“the Defendant”) through undersigned counsel, hereby

gives notice of the removal of this action pursuant to 28 U.S.C. §§ 1441 and 1446 from the

Suffolk Superior Court, where this action is currently pending. In Suffolk Superior Court, the

case is docketed as Civil Action No. 2020-01712A and has the same caption as above.

        In support of this Notice of Removal, the Defendants state as follows:

   1.    This action, brought pursuant to Title VII (42 U.S.C § 2000e et seq.), alleges inter alia

         that the Defendant discriminated and retaliated against Plaintiff.         Specifically, the

         Plaintiff alleges inter alia that her civil rights were violated as a result of the Defendant

         discriminating against her on the basis of gender and retaliating against her for

         engaging in protected activity. See Plaintiff’s Complaint, ¶ 76-83 attached hereto as

         Exhibit 1. Plaintiff seeks damages for lost wages, emotional distress, costs of the

         action, attorney’s fees and further relief. See Exhibit 1.

   2.    This Court has jurisdiction over the Plaintiff’s federal claims pursuant to 28 U.S.C. §

         1331, and the entire action may be removed pursuant to 28 U.S.C. § 1441(c).
             Case 1:20-cv-11976 Document 2 Filed 11/04/20 Page 2 of 2



   3.    A fair reading of the facts and theories as a whole makes it apparent that federal law

         and issues are essential to this case and therefore the Defendants have a statutory right

         to remove this action.

   4.    Defendant’s Notice of Removal has been filed within thirty (30) days from service of

         the Plaintiff’s complaint upon them on October 19, 2020. See Plaintiff’s Cover Letter

         and Summons regarding service, attached hereto as Exhibit 1.

                                              Respectfully submitted,
                                              DEFENDANT
                                              CITY OF BOSTON

                                              By its attorney,
                                              Eugene L. O’Flaherty
                                              Corporation Counsel


                                              /s/ Erika P. Reis
                                              Erika P. Reis BBO # 669930
                                              Senior Assistant Corporation Counsel
                                              Nicole M. O’Connor BBO# 675535
                                              Senior Assistant Corporation Counsel
                                              City of Boston Law Department
                                              Room 615, City Hall
                                              Boston, MA 02201
                                              (617) 635 – 4031 (Reis)
                                              (617) 635 – 4039 (O’Connor)
                                              Erika.Reis@boston.gov
                                              Nicole.OConnor@boston.gov

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the above document was served upon the Plaintiff via
first class mail.

11/2/2020                                                   /s/ Erika P. Reis
Date                                                        Erika P. Reis
